Citation Nr: 1539478	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  14-08 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to Department of Veterans Affairs death benefits.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The basis of the denial of the Appellant's claim is that her deceased husband, while a contractor for the Army, did not have United States military service.  The Appellant variously contends that he was in the Army Special Forces, that he had orders to serve with the Army, and that his contractor service was military service.  

In the recent decision by the United States Court of Appeals for Veterans Claims ("the Court") in Tagupa v. McDonald, 27, Vet. App. 95 (2014), the Court found that absent evidence of the delegation to the National Personnel Records Center (NPRC) of the service departments' authority to determine qualifying service, the plain mandatory language of 38 C.F.R. § 3.203(c) is controlling.  Thus, when VA has determined that evidence of service (or lack thereof) does not comply with 38 C.F.R. § 3.203 (a), VA "shall request verification of service from the service department."  Id.  Accordingly, a remand is warranted in order to seek verification of the Appellant's claimed deceased husband's qualifying service with the Department of the Army.  Although there is information showing that this individual was employed as a contractor, there is no specific verification by the Department of the Army certifying that he did not have any qualifying military service, as required by Tagupa.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Department of the Army to verify whether the Appellant's deceased husband had any qualifying service in the Armed Forces of the United States.  

2.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record. If the issue remains denied, the Appellant should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

